Opinion by
Mr. Justice Fell,
Tested by the settled rule of our eases the conclusion reached by the learned judge of the common pleas is right for the reasons stated by him. We have uniformly held that the validity of a charter for a public purpose cannot be determined in a collateral proceeding by a private suitor. It can be done only in a direct proceeding to which the commonwealth is a party. Among the more recent cases on the subject are Hinchman v. Philadelphia and West Chester Turnpike Road Co., 160 Pa. 150, and The Downingtown Gas and Water Co. v. Borough of Downingtown, 193 Pa. 255. Whether a right or franchise claimed by a corporation is conferred by its charter may be inquired into in a proceeding at law or in equity by a party injured, as provided by the Act of June 19, 1871, P. L. 1361; but whether for any reason the charter of a corporation was originally invalid or has been forfeited is a question which the commonwealth only can raise.
The decree is affirmed at the cost of the appellants.